UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1038



ESTHER N. TEMBI,

                                                             Petitioner,

          versus


JOHN ASHCROFT, U.S. Attorney General,

                                                             Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-342-852)


Submitted:   October 6, 2003                 Decided:   October 22, 2003


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle L.C. Beach-Oswald, NOTO & OSWALD, P.C., Washington, D.C.,
for Petitioner.   Peter D. Keisler, Assistant Attorney General,
Mark C. Walters, Assistant Director, Mary Jane Candaux, Senior
Litigation Counsel, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Esther Nuk Tembi, a native and citizen of Cameroon, petitions

for   review   of   an   order   of   the   Board   of   Immigration   Appeals

(“Board”) denying her motion to reopen removal proceedings. We have

reviewed the record and the Board’s order and find that the Board

did not abuse its discretion in denying Tembi’s motion to reopen.

See 8 C.F.R. § 1003.2(a) (2003); INS v. Doherty, 502 U.S. 314,

323-24 (1992). Accordingly, we deny the petition for review on the

reasoning of the Board.      See In re: Tembi, No. A75-342-852 (B.I.A.

Dec. 9, 2002).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                             PETITION DENIED




                                       2